DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

DATE:

August 5, 2014

FROM:

Cindy Mann
Director
Center for Medicaid & CHIP Services (CMCS)

SUBJECT:

Medicaid Information Technology Architecture (MITA) Guidance –
Eligibility and Enrollment Supplement, Version 3.0

This informational bulletin is to announce the release of the final Eligibility and Enrollment
Supplement to the Medicaid Information Technology Architecture (MITA) Framework, Version
3.0.
Background
The MITA initiative, sponsored by the Centers for Medicare & Medicaid Services (CMS), is
intended to foster integrated business and technology transformation across the Medicaid
Enterprise to improve the administration of the Medicaid program. The MITA initiative is a
national framework to support improved systems development and health care management with
the goal of better serving consumers.
MITA has a number of goals, including development of seamless and integrated systems that
communicate effectively through interoperability and common standards. MITA promotes
flexibility, adaptability, and rapid response to changes in programs and technology. The MITA
enterprise view supports technologies that align with Medicaid business processes and enable
coordination with public health and other partners, including human services. MITA is
continually updated in response to developing program policies and goals.
CMS released the overarching MITA Framework, Version 3.0, on March 28, 2012. The
informational bulletin announcing the release is available at http://medicaid.gov/Federal-PolicyGuidance/Downloads/CIB-03-28-12.pdf. That informational bulletin advised that CMS was
releasing the MITA Framework minus the member eligibility and enrollment business processes
and capabilities matrices. This was done because we had not released the final rule, Medicaid
Program; Eligibility Changes Under the Affordable Care Act of 2010; Final Rule (Federal
Register, Vol.77, No. 75) (available at http://www.gpo.gov/fdsys/pkg/FR-2012-03-23/pdf/20126560.pdf.) Since publication of that final rule, we have completed the eligibility and enrollment
supplement to Version 3.0 which is titled MITA 3.0 Part 1, Appendices C and D.

CMCS Informational Bulletin – Page 2
In Appendix C, under the Eligibility and Enrollment Management business area, the following
business categories were updated: Determine Member Eligibility, Enroll Member, Dis-enroll
Member, and Inquire Member Eligibility. The Determine Member Eligibility business process
includes flow diagrams to illustrate the business logic associated with the new Modified
Adjusted Gross Income (MAGI) rules that took effect on January 1, 2014. Appendix D contains
the companion Business Capability Matrix with the corresponding business capabilities. The
business processes in conjunction with the business capabilities are used to define the boundaries
of activity in the Business Process Template.
The release of MITA 3.0, Part 1, Appendices C and D follows careful consideration of the
comments received during the 30-day public review period. We appreciate the thought, effort,
and time our stakeholders put into working with us to improve upon these appendices. Many of
the changes to Appendix C were related to updating Trigger Events, Successors, and
Predecessors. Appendix C also includes the eligibility group hierarchy and business process flow
diagrams applicable to various eligibility circumstances. Appendix D changes were centered on
correcting the Inquire Member section. The final version of Appendices C and D can be found
at Medicaid.gov at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Data-and-Systems/Medicaid-Information-Technology-architecture-MITA.html.
State Self-Assessment (SS-A) Requirement
CMS affirmed the overarching MITA 3.0 Framework with our final rule at 42 CFR Part 433
titled, Medicaid Program: Federal Funding for Medicaid Eligibility Determination and
Enrollment Activities, Final Rule (Federal Register, Vol. 76, No.75). effective April 19, 2011
(see http://www.gpo.gov/fdsys/pkg/FR-2011-04-19/pdf/2011-9340.pdf). This rule provides states
with the opportunity to receive enhanced Federal funding in order to improve interaction and
interoperability across the Medicaid Enterprise. The rule requires that states complete a State
Self-Assessment (SS-A) to help determine their “as is” environment across the Medicaid
Enterprise. CMS is providing 90 percent federal financial participation for the completion of the
SS-A.
The MITA Framework is dynamic, therefore as policies and technology evolve, CMS will issue
updates for the other business areas in subsequent releases. At this juncture CMS is encouraging
states to complete their MITA 3.0 SS-A and submit to CMS. Upon receipt of state submission,
CMS will consider this requirement met.
Please direct any questions regarding MITA 3.0, or the information contained herein, to Deanna
Greene, Technical Director, Division of State Systems, Data & Systems Group at 410-786-7642,
or by email at deanna.greene@cms.hhs.gov. We look forward to our continuing work together to
improve systems development across the Medicaid Enterprise.

